As filed with the Securities and Exchange Commission on August 13, 2012 Registration No.[] UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S–1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MRI INTERVENTIONS, INC. (Exact name of registrant as specified in its charter) Delaware 58-2394628 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) One Commerce Square, Suite 2550 Memphis, TN 38103 (901) 522-9300 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive office) Kimble L. Jenkins Chief Executive Officer MRI Interventions, Inc. One Commerce Square, Suite 2550 Memphis, TN 38103 (901) 522-9300 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Robert J. DelPriore, Esq. Richard F. Mattern, Esq. Lori B. Metrock, Esq. Baker, Donelson, Bearman, Caldwell & Berkowitz, PC 165 Madison Avenue, Suite 2000 Memphis, TN 38103 (901) 577-8228 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one) LargeAcceleratedfiler ¨ Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany x CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be Registered(1) Proposed Maximum Offering Price Per Security(2) Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, par value $0.01 per share Common Stock, par value $0.01 per share underlying warrants Total In the event of a stock split, reverse stock split, stock dividend or similar transaction involving our common stock, the number of shares registered shall automatically be adjusted to cover the additional shares of stock issuable pursuant to Rule 416 under the Securities Act. Estimated solely for purposes of calculating the registration fee in accordance with Rule 457(c) under the Securities Act, using the average of the high and low prices as reported on the Over the Counter Bulletin Board on August 6, 2012, which was $2.27 per share. The Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933, as amended, or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to Section8(a), may determine. The information contained in this prospectus is not complete and may be changed. The securityholders named in this prospectus may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell securities, and the securityholder is not soliciting offers to buy these securities, in any state where the offer or sale is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION, DATEDAUGUST 13, 2012 MRI Interventions, Inc. 19,045,808 Shares of Common Stock This prospectus relates to 13,490,434 outstanding shares of our common stock, and 5,555,374 shares of our common stock issuable upon the exercise of outstanding warrants, held by some of our securityholders which are named in this prospectus. The securities we are registering are to be offered for the account of the securityholders.We will pay the expenses of registering the shares, but we are not selling any shares of common stock in this offering and therefore will not receive any proceeds from this offering. We will, however, receive the exercise price of the warrants if and when the warrants are exercised for cash by the securityholders. Our common stock is traded in the over-the-counter market and is quoted on the OTC Bulletin Board under the symbol MRIC. On August 6, 2012, the last reported sale price of our common stock was $2.25 per share. The shares included in this prospectus may be offered and sold directly by the securityholders in accordance with one or more of the methods described in the “Plan of Distribution,” which begins on page36 of this prospectus. To the extent the securityholders decide to sell their shares, we will not control or determine the price at which the shares are sold. Brokers or dealers effecting transactions in these shares should confirm that the shares are registered under applicable state law or that an exemption from registration is available. We are an "emerging growth company" under the federal securities laws and will be subject to reduced public company reporting requirements.Investing in our common stock involves risk. See “Risk Factors” on page 7 to read about factors you should consider before buying shares of our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. Prospectus dated , 2012 TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 RISK FACTORS 7 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 31 USE OF PROCEEDS 32 SECURITYHOLDERS FOR WHOSE ACCOUNTS WE ARE REGISTERING SHARES 32 PLAN OF DISTRIBUTION 36 MARKET PRICE AND DIVIDENDS ON COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 38 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 39 BUSINESS 52 MANAGEMENT 80 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 99 PRINCIPAL STOCKHOLDERS DESCRIPTION OF CAPITAL STOCK SHARES ELIGIBLE FOR FUTURE SALE VALIDITY OF THE COMMON STOCK EXPERTS WHERE YOU CAN FIND MORE INFORMATION INDEX TO FINANCIAL STATEMENTS F-1 No dealer, salesperson or other person is authorized to give any information or to represent anything not contained in this prospectus. You must not rely on any unauthorized information or representations. This prospectus is an offer to sell only the shares of common stock offered hereby, but only under circumstances and in jurisdictions where it is lawful to do so. The information contained in this prospectus is current only as of its date. Trademarks, Trade Names and Service Marks ClearConnect™ , ClearPoint®, ClearTrace™, MRI Interventions™, SmartFlow™, SmartFrame® and SmartGrid® are trademarks of MRI Interventions, Inc. Any other trademarks, trade names or service marks referred to in this registration statement are the property of their respective owners. As used in this registration statement, Siemens refers to Siemens Aktiengesellschaft, Healthcare Sector, Boston Scientific refers to Boston Scientific Corporation and its affiliates, and Brainlab refers to Brainlab AG. i Industry and Market Data Market data and other statistical information contained in this registration statement are based on independent industry publications, government publications, reports by market research firms and other published independent sources. Some data is also based on our good faith estimates, which are derived from other relevant statistical information, as well as the independent sources listed above. Although we believe these sources are reliable, we have not independently verified the information. ii PROSPECTUS SUMMARY This summary highlights the information contained elsewhere in this prospectus. Because this is only a summary, it does not contain all of the information that may be important to you. Before investing in our common stock, you should read this entire prospectus, including the information set forth under the heading “Risk Factors” and the financial statements and the notes thereto. Unless the context otherwise requires, references in this prospectus to “MRI Interventions,” “we,” “our,” “us” and the “company” refer to MRI Interventions, Inc. The historical financial statements and financial data included in this prospectus are those of MRI Interventions, Inc. and its consolidated subsidiary, which was merged into MRI Interventions, Inc. on June 11, 2010. Our Business We are a medical device company that develops and commercializes innovative platforms for performing minimally invasive procedures in the brain and heart under direct, intra-procedural magnetic resonance imaging, or MRI, guidance. For the year ended December 31, 2011, we recorded revenues of approximately $3,818,000 and incurred a net loss of approximately $8,311,000.For the six months ended June 30, 2012, we recorded revenues of approximately $2,064,000 and incurred a net loss of approximately $4,074,000. We have two product platforms. Our ClearPoint system, which is in commercial use in the United States, is used to perform minimally invasive surgical procedures in the brain. We anticipate that the ClearTrace system, which is still in development, will be used to perform minimally invasive surgical procedures in the heart. Both systems utilize intra-procedural magnetic resonance imaging to guide the procedures. Both systems are designed to work in a hospital’s existing MRI suite. Our products are designed to provide a new, minimally invasive surgical approach to address large patient populations for whom we believe current surgical techniques are deficient. Our ClearPoint system is designed to deliver therapies to treat certain neurological diseases. Our ClearTrace system is designed to deliver therapies to treat certain cardiac diseases. We believe that our two product platforms, subject to appropriate regulatory clearance and approval, will provide better patient outcomes, enhance revenue potential for both physicians and hospitals and reduce costs to the healthcare system. Our ClearPoint system is in commercial use. In June 2010, we received 510(k) clearance from the Food and Drug Administration, or FDA, to market our ClearPoint system in the United States for general neurological interventional procedures. In February 2011, we also obtained CE marking approval for the ClearPoint system, which enables us to sell the ClearPoint system in the European Union. In April 2011, we entered into a co-development and distribution agreement with Brainlab, a leader in the image-guided surgery field, under which Brainlab will serve as our distribution partner for the ClearPoint system. ClearPoint systems are in clinical use in connection with MRI scanners from the three major MRI scanner manufacturers, Siemens, GE Healthcare and Philips Healthcare, as well as the two major interventional MR/OR platforms that are manufactured by IMRIS and Brainlab. The ClearTrace system, a product candidate still in development, is designed to allow catheter-based minimally invasive procedures in the heart to be performed using continuous, intra-procedural MRI guidance. In May 2009, we entered into a co-development agreement with Siemens for the development of hardware and MRI software necessary for the ClearTrace system.Our development activities on the ClearTrace system are ongoing. We have not made any filings seeking regulatory clearance or approval for the ClearTrace system. We anticipate that the initial market for the ClearTrace system will be the European Union. Our Business Model and Strategy Our key objective is to commercialize medical systems to enable minimally invasive surgical procedures to be performed under direct, intra-procedural MRI guidance.Key elements to achieve this objective are: · growing the installed base for our ClearPoint system; 1 · increasing utilization of our ClearPoint system; and · building upon our core technologies to continue to develop other MRI-based products, including the ClearTrace system. Our business model for the ClearPoint system is focused on producing high margin revenue from sales of the disposable components. Given that focus on disposable product sales, we sell our reusable components at lower margins in order to secure installations of our system within hospitals. In addition, we may make the reusable ClearPoint components available to a hospital by loaning the equipment. Our disposable and reusable ClearPoint products are tightly integrated, which allows us to leverage each new installation of a system to generate recurring sales of our disposable products. As of July 31, 2012, a total of 17 ClearPoint systems were installed, 15 in the United States and two in Europe, which includes nine systems we provided to hospitals under our loan program, six systems we sold, either directly to the customer or to Brainlab as our distributor, and two systems we installed at hospitals pursuant to the terms of research or clinical trial agreements. As of July 31, 2012, we also had agreements to provide loaned systems to four additional hospitals, but those systems have not yet been installed. Licenses and Collaborative Relationships In addition to our internally-developed technology and devices, we have established and intend to continue to pursue licenses and collaborative relationships with medical device companies and academic institutions to further the development and commercialization of our core technologies and product platforms. Our most significant licensing and collaborative relationships are summarized below: · Brainlab.We have entered into a co-development and distribution agreement with Brainlab. Under that agreement, we appointed Brainlab as a distributor of our ClearPoint system products, on a non-exclusive basis, in the United States and Europe. We also agreed to collaborate on the potential integration of our ClearPoint system technologies with Brainlab’s own interventional MRI technologies, with particular focus on direct delivery of drugs and other therapeutic agents to targets in the brain under MRI guidance, which we call the MRI-guided neurological drug delivery field of use. For that reason, we appointed Brainlab as our exclusive distributor of ClearPoint system products within the MRI-guided neurological drug delivery field of use. · Boston Scientific.We have entered into a series of agreements with Boston Scientific with respect to our MRI-safety technologies. Under these agreements, Boston Scientific has the exclusive, worldwide right, but not the obligation, to use the licensed technologies in Boston Scientific’s implantable cardiac and neurological leads. Additionally, we are working jointly with Boston Scientific to assess the potential use of our MRI-safety technologies in Boston Scientific’s lead designs. · Siemens.In May 2009, we entered into an agreement with Siemens regarding the development of the hardware and MRI software systems for MRI-guided, catheter-based cardiac ablation to treat atrial fibrillation and other cardiac arrhythmias. Under the agreement, Siemens would develop the software and we would develop the catheters and other hardware, other than the MRI scanner and workstation. · Johns Hopkins.We have several license agreements with The Johns Hopkins University under which we have obtained exclusive licenses for various technologies relating to devices, systems and methods for performing MRI-guided interventions and MRI-safety. Risks Related to Our Business We are subject to a number of risks of which you should be aware before you decide to buy our common stock. These risks are discussed more fully in the “Risk Factors” section of this prospectus beginning on page 7 and should be read in their entirety. In general, we face risks associated with the following: · demand and market acceptance of our products; · our ability to successfully complete the development of, and to obtain regulatory clearance or approval for, future products, including our current product candidates; 2 · product quality or patient safety issues, which could lead to product recalls, withdrawals, launch delays, sanctions, seizures, litigation, or declining sales; · our dependence on our collaborative relationships and licensing arrangements; · sufficiency of our cash resources to maintain planned commercialization efforts and research and development programs; · the healthcare reform legislation and its implementation, and possible additional legislation, regulation and other governmental pressures in the United States or globally, which may affect pricing, reimbursement, taxation and rebate policies of government agencies and private payors or other elements of our business; · ourability to identify business development and growth opportunities for existing or future products; · individual, group or class action litigation alleging product liability claims; · future actions of the FDA or any other regulatory body or government authority that could delay, limit or suspend product development, manufacturing or sale or result in seizures, injunctions, monetary sanctions or criminal or civil liabilities; · our ability to enforce our patent rights or patents of third parties preventing or restricting the manufacture, sale or use of affected products or technology; · retention of our sales representatives and independent distributor; and · any impact of the commercial and credit environment on us and our customers and suppliers. Recent Developments July 2inancing In July 2012, we raised $6,000,000, before commissions and offering expenses, from the sale of 5,454,523 shares of our common stock and warrants to purchase 2,727,274 shares of our common stock to various investors in a private placement, or the July 2012 PIPE financing. The warrants we issued to the investors, or the investor warrants, have a term of five years from the date of issuance and have an exercise price of $1.45 per share. Our placement agent for the financing, together with the sub-agents it engaged, collectively received warrants to purchase up to 409,093 shares of our common stock, or placement agent warrants.The placement agent warrants have the same terms and conditions as the investor warrants, except that the placement agent warrants have an exercise price of $1.10 per share.The placement agents also earned aggregate commissions of $480,000 from the July 2012 PIPE financing. The registration statement of which this prospectus is a part is being filed pursuant to registration rights agreements with the investors in the July 2012 PIPE financing, under which we agreed to undertake to file a resale registration statement, on behalf of the investors, with respect to the shares of our common stock and the shares underlying the investor warrants we issued in the July 2012 PIPE financing.In addition, with the filing of the registration statement, other securityholders of the company were entitled to include in the registration statement shares of our common stock and shares of our common stock underlying warrants that those securityholders acquired from us in a prior financing transaction. Corporate Information We were incorporated in Delaware in 1998 under the name Surgi-Vision, Inc. On November12, 2008, we changed our name to SurgiVision, Inc. On May 13, 2011, we changed our name to MRI Interventions, Inc.We operate in only one business segment. Our principal executive office is located at One Commerce Square, Suite 2550, Memphis, TN 38103, and our telephone number is (901)522-9300. Our principal operations are located in Irvine, California.Our website address is www.mriinterventions.com. We do not incorporate the information on our website into this prospectus, and you should not consider it part of this prospectus. 3 Summary of the Offering This offering involves 19,045,808 shares of our common stock issued or issuable to the securityholders named in this prospectus, consisting of 13,490,434 shares of our common stock and 5,555,374 shares of our common stock issuable upon exercise of warrants to purchase shares of our common stock. Common stock offered by the securityholders 19,045,808 shares (1) Common stock outstanding prior to this offering 47,402,240 shares (2) Common stock to be outstanding after the offering, assuming the exercise for cash of all warrants for the shares covered by this prospectus 52,957,614 shares (3) OTC Bulletin Board symbol MRIC Risk Factors
